Harwood, J. P. (concurring).
I readily concur with my colleagues in affirming the determination that the mother should have custody of the child and approving of her relocation to California. I write separately only to express my disagreement with the suggestion that, in cases such as these, a formulaic threshold need be met before the court can examine the child’s best interests. It is my view, rather, that exceptional circumstances, the best interests of the child or children, the effect on both the custodial and noncustodial parent, and his or her ability to continue to have a meaningful relationship with the child, are all important factors which must be considered, and not necessarily in any order, in determining, on a case by case basis, whether a custodial parent should be able to relocate (see, Shed v Sofia, 70 NY2d 997; Hemphill v Hemphill, 169 AD2d 29; Blundell v Blundell, 150 AD2d 321; Matter of Bonfiglio v Bonfiglio, 134 AD2d 426; see also, Weiss v Weiss, 52 NY2d 170).